           Case 16-21346-RAM       Doc 129    Filed 10/07/19   Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA

In re: Jose de Jesus Basilio
      Iraida Fernandez                       Case No. 16-21346-RAM
                                             Chapter 13

                   Debtor(s).      /

                        NOTICE OF CHANGE OF ADDRESS

      COMES NOW, Margaret E Kepler, attorney for creditor First Citizens Bank files this

Notice of Change of Address in the above captioned case.           All future pleadings,

memoranda, correspondence, and orders shall be sent to:

                         Busch Slipakoff Mills & Slomka LLC
                            c/o Margaret E. Kepler, Esq.
                              319 Clematis St Ste 109
                        West Palm Beach, Florida 33401-4615


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Notice of Change of
Address, was sent this October 7, 2019, via CM/ECF to all parties eligible to receive
electronic notice and to all parties on the service list below.


                                       /s/ Margaret E. Kepler
                                       Margaret E. Kepler
                                       Florida Bar No.: 59118
                                       Busch Slipakoff Mills & Slomka LLC
                                       319 Clematis St Ste 109
                                       West Palm Beach, Florida 33401-4615
                                       Telephone: 954.361.5341
                                       Facsimile: 954.440.2110
                                       Email: mk@bsms.law
                                       Attorney for First Citizens Bank




                                       Page 2 of
            Case 16-21346-RAM   Doc 129   Filed 10/07/19   Page 2 of 2



Special Service List:

MARRERO, CHAMIZO, MARCER LAW LP
c/o Julio Marrero, Esq.
Attorneys for Debtors
3850 Bird Road, Suite 903 Coral Gables, FL 33146

Nancy K. Neidich,
PO BOX 279806
Hollywood, FL 33027

OCWEN LOAN SERVICING, LLC.
1661 Worthington Rd, Ste
100 West Palm Beach, FL.
33409

OCWEN LOAN SERVICING, LLC.
C/o Ronald M. Faris,
President 1661 Worthington
Rd, Ste 100 West Palm
Beach, FL. 33409




                                    Page 2 of
